DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Claim Status
Claims 1-2, 4-5, 10-14 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 07/21/2022 have been considered but are moot in view of the new ground(s) of rejection.

Examiner’s Comments
Please notes, in the art rejections below, Examiner uses prior art Kenichi, WO 03088539 A1 (Publication of PCT/JP03/04743).
To reduce unnecessary expenditure, Examiner uses US 2004/0264548 (US national stage of PCT/JP03/04743) as translation for Kenichi, WO 03088539 A1.
Examiner believes US 2004/0264548 is the most accurate translation for Kenichi, WO 03088539 A1.
However, Applicants might request professional human translation if Applicants provide evidence showing that US 2004/0264548 does not accurately present Kenichi, WO 03088539 A1’s contents.

Claim Objections
Claims 1, 4, 12 are objected to because of the following reasons:
For claims 1, 4, 12, there might be possible antecedent basis issues with the phrases “wherein full bandwidths of cells being scanned are variable” since the prior scanning step describes the scanning of spectral bands not cells.
For claim 12, a period is missing at the end.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-2, 4-5, 10-14 contains the following subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
“at least two of the scanned cells having different OFDM symbol lengths” (claim 1)
“at least two of the scanned cells having different OFDM symbol lengths” (claim 4)
“at least two of the scanned cells having different OFDM symbol lengths” (claim 12)
“wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length” (claim 10)
“wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length” (claim 11)
 “wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length” (claim 14).
For example, the specification only mentions “In one embodiment, a mobile station, when entering in an environment or an area that supports the VB operation or services, will scan the spectral bands of different center frequencies… When entering into a VB network, the mobile stations will scan the spectral bands of different center frequencies in which the receiver is designed to operate and decode the bandwidth information contained in the broadcasting channel or preamble.” (Specification, paragraph 38-39)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenichi, WO 03088539 A1 (US 2004/0264548 is used as translation) in view of Hwang, “A New Frame Structure for Scalable OFDMA Systems” and Van Nee, US 6,175,550.

For claim 1. Kenichi teaches: A mobile station, the mobile station comprising: frequency processing circuitry; and a processor, (Kenichi, translation, fig 9, paragraph 50-58) wherein: 
the frequency processing circuitry and the processor are configured to scan spectral bands for a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a first cell, wherein the broadcast information includes bandwidth information, (Kenichi, translation, fig 9, paragraph 50-58, “A channel selecting section 85, in a usual state, enables only the MCS signal 96 of the received signal to be received by controlling a band-pass filter 83 to have the band of 1 MHz pass to match the MCS signal 96 of the received signal, with monitoring the MCS signal. In this case, the channel selecting section 85 controls an analog-digital (A/D) conversion section 84 to sample the MCS signal 96 at a sampling rate of 1 Msps to match the bandwidth of the MCS signal 96… The MCS signal 96 includes information about whether packet data for the radio receiving apparatus 80 is transmitted in the next slot and information about its modulation scheme and coding rate.”; more details about MCS signal in fig 8A, paragraph 42-49, “In the radio transmitting apparatus 60, a bandwidth of 1 MHz is used for the MCS signal, and a bandwidth of 99 MHz, which is not used for the transmission of the MCS signal, is used for the packet data of the bandwidth of 100 MHz… The multiplexing section 65 multiplexes the MCS signal and the packet data such that the MCS signal is mapped to the center frequency of a transmit band with respect to the modulated MCS signal and the packet data.”; fig 4, 8A clearly shows MCS signal (control information) is in the center band while data are in the sidebands)
and the frequency processing circuitry and the processor are configured to receive additional information by processing a second band being in a sideband in the frequency domain of the full bandwidth of the first cell with respect to the first band. (Kenichi, translation, fig 9, paragraph 50-58, “For example, when packet data is expected to be received in the next slot from interpreting the MCS signal 96, by controlling the band-pass filter 83 to have the bandwidth of 100 MHz pass to match the packet data 95, the packet data 95 contained in the received signal is allowed to pass through. In this case, the channel selecting section 85 controls the analog-digital (A/D) conversion section 84 to sample the packet data 95 at a sampling rate of 100 Msps to match the bandwidth of the packet data 95.”; fig 4, 8A clearly shows MCS signal (control information) is in the center band while data are in the sidebands)
Kenichi doesn’t teach: using orthogonal frequency division multiple access (OFDMA); wherein full bandwidths of cells being scanned are variable.
Hwang from the same or similar fields of endeavor teaches: using orthogonal frequency division multiple access (OFDMA); wherein full bandwidths of cells being scanned are variable (Hwang, section 1 to section 3, “Current frame structure in 802.16REVd/D3 2048 FFT OFDMA mode has a limitation to support bandwidth scalability and mobility simultaneously… For scalability, tone spacing and symbol period are fixed and only FFT size varies from 2048 to 256 as system bandwidth scales down from 20 MHz to 2.5 MHz… Desired properties of frame structure for scalable OFDMA cellular operation can be summarized as follows… To support scalable bandwidth from 2.5 MHz to 20 MHz, the following system parameter was chosen after considering trade-off between guard time overhead and ICI from Doppler spread. The scalability of FFT size with system bandwidth should be kept for a unified frame structure while the exact values of sampling frequency can be changed.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang into Kenichi, since Kenichi suggests a technique for communicating information in systems, and Hwang suggests the beneficial way of using OFDMA for such communication and having such systems support scalable bandwidth since OFDMA is well-known and well-used for communication and having such systems support scalable bandwidth would improve system performance (Hwang, section 1 to section 3) in the analogous art of communication.
Kenichi also doesn’t teach: and at least two of the scanned cells having different OFDM symbol lengths. 
Van Nee from the same or similar fields of endeavor teaches: and at least two of the scanned cells having different OFDM symbol lengths; (Van Nee, column 1, line 38 to column 2, line 28, “The scaleable OFDM system according to the principles of the present invention provides increased flexibility and adaptability by providing scaling of the operating parameters and/or characteristics for the OFDM system. For example, control circuitry can scale the transmission rate by scaling of the OFDM symbol duration, the number of carriers and/or the number of bits per symbol per carrier. Scaleability permits the scaleable OFDM system to operate in various communications environments requiring various operating parameters and/or characteristics. By scaling the operating parameters and/or characteristics of the OFDM system when control circuitry determines that different operating parameters and/or characteristics are necessary or advantageous, the control circuitry can dynamically change the operating parameters and/or characteristics, thereby providing compatibility or the desired performance. For example, by dynamically scaling the bit rate, widely varying signal bandwidths, delay spread tolerances and signal-to-noise ratio (SNR) requirements can be achieved. As such, a scaleable OFDM system is particularly suitable for application in mobile, wireless communication devices, which support a variety of services, in a variety of environments, indoor as well as outdoor and in radio channels with differing bandwidths. In accordance with aspects of certain embodiments of the scaleable OFDM modulation system, a coded OFDM modulation system can be designed with an upper limit on the number of carriers and a variable symbol duration. The control circuitry can dynamically scale the number of carriers below the upper limit on the number of carriers to decrease the signal bandwidth and the transmission rate while delay spread tolerance remains the same. The control circuitry can also dynamically increase the symbol duration to decrease the transmission rate and the signal bandwidth and provide an increase in delay spread tolerance. In accordance with other embodiments, the scaleable OFDM modulation system achieves variable transmission rates using adaptive coding where different coding schemes are used to improve the link reliability and/or to decrease the peak-to-average power ratio. In accordance with yet other embodiments of the scaleable OFDM modulation system, scaleable transmission rates permit asymmetric data rates between mobile units and base stations.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Van Nee into Kenichi and Hwang, since Kenichi suggests a technique for communicating information in systems, and Van Nee suggests the beneficial way of having such systems support variable symbol duration to provide compatibility or desired performance and permit asymmetric data rates between mobile units and base stations (Van Nee, column 1, line 38 to column 2, line 28) in the analogous art of communication.

For claim 2. Kenichi, Hwang and Van Nee disclose all the limitations of claim 1, and Kenichi further teaches: wherein the first signal includes a broadcast channel that includes the broadcast information. (Kenichi, fig 8A, paragraph 42-49, “In FIG. 7, the radio transmitting apparatus 60 is provided in a base station apparatus or a mobile station apparatus, and is for multiplexing and transmitting a signal (MCS signal) notifying information denoting modulation and coding schemes in packet transmission (hereinafter called MCS (Modulation and Coding Schemes) information) as a control channel, with packet data. In this embodiment, a case will be described where a signal is transmitted using a bandwidth of 100 MHz in a frequency band with its center frequency being 5 GHz. In the radio transmitting apparatus 60, a bandwidth of 1 MHz is used for the MCS signal, and a bandwidth of 99 MHz, which is not used for the transmission of the MCS signal, is used for the packet data of the bandwidth of 100 MHz.”)

For claim 4. Kenichi teaches: A method comprising: 
scanning, by a mobile station, spectral bands for a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a first cell, wherein the broadcast information includes bandwidth information, (Kenichi, translation, fig 9, paragraph 50-58, “A channel selecting section 85, in a usual state, enables only the MCS signal 96 of the received signal to be received by controlling a band-pass filter 83 to have the band of 1 MHz pass to match the MCS signal 96 of the received signal, with monitoring the MCS signal. In this case, the channel selecting section 85 controls an analog-digital (A/D) conversion section 84 to sample the MCS signal 96 at a sampling rate of 1 Msps to match the bandwidth of the MCS signal 96… The MCS signal 96 includes information about whether packet data for the radio receiving apparatus 80 is transmitted in the next slot and information about its modulation scheme and coding rate.”; more details about MCS signal in fig 8A, paragraph 42-49, “In the radio transmitting apparatus 60, a bandwidth of 1 MHz is used for the MCS signal, and a bandwidth of 99 MHz, which is not used for the transmission of the MCS signal, is used for the packet data of the bandwidth of 100 MHz… The multiplexing section 65 multiplexes the MCS signal and the packet data such that the MCS signal is mapped to the center frequency of a transmit band with respect to the modulated MCS signal and the packet data.”; fig 4, 8A clearly shows MCS signal (control information) is in the center band while data are in the sidebands)
and receiving, by the mobile station, additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the first cell with respect to the first band. (Kenichi, translation, fig 9, paragraph 50-58, “For example, when packet data is expected to be received in the next slot from interpreting the MCS signal 96, by controlling the band-pass filter 83 to have the bandwidth of 100 MHz pass to match the packet data 95, the packet data 95 contained in the received signal is allowed to pass through. In this case, the channel selecting section 85 controls the analog-digital (A/D) conversion section 84 to sample the packet data 95 at a sampling rate of 100 Msps to match the bandwidth of the packet data 95.”; fig 4, 8A clearly shows MCS signal (control information) is in the center band while data are in the sidebands)
Kenichi doesn’t teach: wherein full bandwidths of cells being scanned are variable. 
Hwang from the same or similar fields of endeavor teaches: wherein full bandwidths of cells being scanned are variable (Hwang, section 1 to section 3, “Current frame structure in 802.16REVd/D3 2048 FFT OFDMA mode has a limitation to support bandwidth scalability and mobility simultaneously… For scalability, tone spacing and symbol period are fixed and only FFT size varies from 2048 to 256 as system bandwidth scales down from 20 MHz to 2.5 MHz… Desired properties of frame structure for scalable OFDMA cellular operation can be summarized as follows… To support scalable bandwidth from 2.5 MHz to 20 MHz, the following system parameter was chosen after considering trade-off between guard time overhead and ICI from Doppler spread. The scalability of FFT size with system bandwidth should be kept for a unified frame structure while the exact values of sampling frequency can be changed.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang into Kenichi, since Kenichi suggests a technique for communicating information in systems, and Hwang suggests the beneficial way of having such systems support scalable bandwidth to improve system performance (Hwang, section 1 to section 3) in the analogous art of communication.
Kenichi also doesn’t teach: and at least two of the scanned cells having different OFDM symbol lengths. 
Van Nee from the same or similar fields of endeavor teaches: and at least two of the scanned cells having different OFDM symbol lengths; (Van Nee, column 1, line 38 to column 2, line 28, “The scaleable OFDM system according to the principles of the present invention provides increased flexibility and adaptability by providing scaling of the operating parameters and/or characteristics for the OFDM system. For example, control circuitry can scale the transmission rate by scaling of the OFDM symbol duration, the number of carriers and/or the number of bits per symbol per carrier. Scaleability permits the scaleable OFDM system to operate in various communications environments requiring various operating parameters and/or characteristics. By scaling the operating parameters and/or characteristics of the OFDM system when control circuitry determines that different operating parameters and/or characteristics are necessary or advantageous, the control circuitry can dynamically change the operating parameters and/or characteristics, thereby providing compatibility or the desired performance. For example, by dynamically scaling the bit rate, widely varying signal bandwidths, delay spread tolerances and signal-to-noise ratio (SNR) requirements can be achieved. As such, a scaleable OFDM system is particularly suitable for application in mobile, wireless communication devices, which support a variety of services, in a variety of environments, indoor as well as outdoor and in radio channels with differing bandwidths. In accordance with aspects of certain embodiments of the scaleable OFDM modulation system, a coded OFDM modulation system can be designed with an upper limit on the number of carriers and a variable symbol duration. The control circuitry can dynamically scale the number of carriers below the upper limit on the number of carriers to decrease the signal bandwidth and the transmission rate while delay spread tolerance remains the same. The control circuitry can also dynamically increase the symbol duration to decrease the transmission rate and the signal bandwidth and provide an increase in delay spread tolerance. In accordance with other embodiments, the scaleable OFDM modulation system achieves variable transmission rates using adaptive coding where different coding schemes are used to improve the link reliability and/or to decrease the peak-to-average power ratio. In accordance with yet other embodiments of the scaleable OFDM modulation system, scaleable transmission rates permit asymmetric data rates between mobile units and base stations.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Van Nee into Kenichi and Hwang, since Kenichi suggests a technique for communicating information in systems, and Van Nee suggests the beneficial way of having such systems support variable symbol duration to provide compatibility or desired performance and permit asymmetric data rates between mobile units and base stations (Van Nee, column 1, line 38 to column 2, line 28) in the analogous art of communication.

For claim 5. Kenichi, Hwang and Van Nee disclose all the limitations of claim 4, and Kenichi further teaches: wherein the first signal includes a broadcast channel that includes the broadcast information. (Kenichi, fig 8A, paragraph 42-49, “In FIG. 7, the radio transmitting apparatus 60 is provided in a base station apparatus or a mobile station apparatus, and is for multiplexing and transmitting a signal (MCS signal) notifying information denoting modulation and coding schemes in packet transmission (hereinafter called MCS (Modulation and Coding Schemes) information) as a control channel, with packet data. In this embodiment, a case will be described where a signal is transmitted using a bandwidth of 100 MHz in a frequency band with its center frequency being 5 GHz. In the radio transmitting apparatus 60, a bandwidth of 1 MHz is used for the MCS signal, and a bandwidth of 99 MHz, which is not used for the transmission of the MCS signal, is used for the packet data of the bandwidth of 100 MHz.”)

For claim 10. Kenichi, Hwang and Van Nee disclose all the limitations of claim 1, and however Kenichi doesn’t teach: wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length.
Van Nee from the same or similar fields of endeavor teaches: wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length. (Van Nee, column 2, line 52 to column 3, line 65, “The scaleable OFDM system can scale operating parameters and/or characteristics in various ways. For example, to dynamically scale the transmission rate, the scaleable OFDM system can dynamically adjust the symbol duration, coding rate, the number of bits per symbol per carrier and/or the number of carriers depending upon the required or desired operating parameters and/or characteristics… For example, to double the transmission rate of the scaleable OFDM system the following operating parameters and/or characteristics of the system can be dynamically scaled or adjusted:… The symbol duration. By halving the symbol duration, the delay spread tolerance is halved, signal bandwidth is doubled, but implementation complexity is only increased by a factor of 2 (due to the speed-up by a factor of two).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Van Nee into Kenichi and Hwang, since Kenichi suggests a technique for communicating information in systems, and Van Nee suggests the beneficial way of having such systems support variable symbol duration (such as halving the symbol duration to double transmission rate) to provide compatibility or desired performance (Van Nee, column 2, line 52 to column 3, line 65) in the analogous art of communication.

For claim 11. Kenichi, Hwang and Van Nee disclose all the limitations of claim 4, however Kenichi doesn’t teach: wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length.
Van Nee from the same or similar fields of endeavor teaches: wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length. (Van Nee, column 2, line 52 to column 3, line 65, “The scaleable OFDM system can scale operating parameters and/or characteristics in various ways. For example, to dynamically scale the transmission rate, the scaleable OFDM system can dynamically adjust the symbol duration, coding rate, the number of bits per symbol per carrier and/or the number of carriers depending upon the required or desired operating parameters and/or characteristics… For example, to double the transmission rate of the scaleable OFDM system the following operating parameters and/or characteristics of the system can be dynamically scaled or adjusted:… The symbol duration. By halving the symbol duration, the delay spread tolerance is halved, signal bandwidth is doubled, but implementation complexity is only increased by a factor of 2 (due to the speed-up by a factor of two).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Van Nee into Kenichi and Hwang, since Kenichi suggests a technique for communicating information in systems, and Van Nee suggests the beneficial way of having such systems support variable symbol duration (such as halving the symbol duration to double transmission rate) to provide compatibility or desired performance (Van Nee, column 2, line 52 to column 3, line 65) in the analogous art of communication.

For claim 12. Kenichi teaches: At least one non-transient computer readable medium containing program instructions for causing a user equipment (UE) (Kenichi, translation, fig 9, paragraph 50-58, implicit that mobile station includes memory storing instructions) to perform a method of: 
scanning spectral bands for a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a first cell, wherein the broadcast information includes bandwidth information, (Kenichi, translation, fig 9, paragraph 50-58, “A channel selecting section 85, in a usual state, enables only the MCS signal 96 of the received signal to be received by controlling a band-pass filter 83 to have the band of 1 MHz pass to match the MCS signal 96 of the received signal, with monitoring the MCS signal. In this case, the channel selecting section 85 controls an analog-digital (A/D) conversion section 84 to sample the MCS signal 96 at a sampling rate of 1 Msps to match the bandwidth of the MCS signal 96… The MCS signal 96 includes information about whether packet data for the radio receiving apparatus 80 is transmitted in the next slot and information about its modulation scheme and coding rate.”; more details about MCS signal in fig 8A, paragraph 42-49, “In the radio transmitting apparatus 60, a bandwidth of 1 MHz is used for the MCS signal, and a bandwidth of 99 MHz, which is not used for the transmission of the MCS signal, is used for the packet data of the bandwidth of 100 MHz… The multiplexing section 65 multiplexes the MCS signal and the packet data such that the MCS signal is mapped to the center frequency of a transmit band with respect to the modulated MCS signal and the packet data.”; fig 4, 8A clearly shows MCS signal (control information) is in the center band while data are in the sidebands)
and receiving additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the first cell with respect to the first band. (Kenichi, translation, fig 9, paragraph 50-58, “For example, when packet data is expected to be received in the next slot from interpreting the MCS signal 96, by controlling the band-pass filter 83 to have the bandwidth of 100 MHz pass to match the packet data 95, the packet data 95 contained in the received signal is allowed to pass through. In this case, the channel selecting section 85 controls the analog-digital (A/D) conversion section 84 to sample the packet data 95 at a sampling rate of 100 Msps to match the bandwidth of the packet data 95.”; fig 4, 8A clearly shows MCS signal (control information) is in the center band while data are in the sidebands)
Kenichi doesn’t teach: wherein full bandwidths of cells being scanned are variable.
Hwang from the same or similar fields of endeavor teaches: wherein full bandwidths of cells being scanned are variable. (Hwang, section 1 to section 3, “Current frame structure in 802.16REVd/D3 2048 FFT OFDMA mode has a limitation to support bandwidth scalability and mobility simultaneously… For scalability, tone spacing and symbol period are fixed and only FFT size varies from 2048 to 256 as system bandwidth scales down from 20 MHz to 2.5 MHz… Desired properties of frame structure for scalable OFDMA cellular operation can be summarized as follows… To support scalable bandwidth from 2.5 MHz to 20 MHz, the following system parameter was chosen after considering trade-off between guard time overhead and ICI from Doppler spread. The scalability of FFT size with system bandwidth should be kept for a unified frame structure while the exact values of sampling frequency can be changed.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang into Kenichi, since Kenichi suggests a technique for communicating information in systems, and Hwang suggests the beneficial way of having such systems support scalable bandwidth to improve system performance (Hwang, section 1 to section 3) in the analogous art of communication.
Kenichi also doesn’t teach: and at least two of the scanned cells having different OFDM symbol lengths. 
Van Nee from the same or similar fields of endeavor teaches: and at least two of the scanned cells having different OFDM symbol lengths; (Van Nee, column 1, line 38 to column 2, line 28, “The scaleable OFDM system according to the principles of the present invention provides increased flexibility and adaptability by providing scaling of the operating parameters and/or characteristics for the OFDM system. For example, control circuitry can scale the transmission rate by scaling of the OFDM symbol duration, the number of carriers and/or the number of bits per symbol per carrier. Scaleability permits the scaleable OFDM system to operate in various communications environments requiring various operating parameters and/or characteristics. By scaling the operating parameters and/or characteristics of the OFDM system when control circuitry determines that different operating parameters and/or characteristics are necessary or advantageous, the control circuitry can dynamically change the operating parameters and/or characteristics, thereby providing compatibility or the desired performance. For example, by dynamically scaling the bit rate, widely varying signal bandwidths, delay spread tolerances and signal-to-noise ratio (SNR) requirements can be achieved. As such, a scaleable OFDM system is particularly suitable for application in mobile, wireless communication devices, which support a variety of services, in a variety of environments, indoor as well as outdoor and in radio channels with differing bandwidths. In accordance with aspects of certain embodiments of the scaleable OFDM modulation system, a coded OFDM modulation system can be designed with an upper limit on the number of carriers and a variable symbol duration. The control circuitry can dynamically scale the number of carriers below the upper limit on the number of carriers to decrease the signal bandwidth and the transmission rate while delay spread tolerance remains the same. The control circuitry can also dynamically increase the symbol duration to decrease the transmission rate and the signal bandwidth and provide an increase in delay spread tolerance. In accordance with other embodiments, the scaleable OFDM modulation system achieves variable transmission rates using adaptive coding where different coding schemes are used to improve the link reliability and/or to decrease the peak-to-average power ratio. In accordance with yet other embodiments of the scaleable OFDM modulation system, scaleable transmission rates permit asymmetric data rates between mobile units and base stations.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Van Nee into Kenichi and Hwang, since Kenichi suggests a technique for communicating information in systems, and Van Nee suggests the beneficial way of having such systems support variable symbol duration to provide compatibility or desired performance and permit asymmetric data rates between mobile units and base stations (Van Nee, column 1, line 38 to column 2, line 28) in the analogous art of communication.

For claim 13. Kenichi, Hwang and Van Nee disclose all the limitations of claim 12, and Kenichi further teaches: wherein the first signal includes a broadcast channel that includes the broadcast information. (Kenichi, fig 8A, paragraph 42-49, “In FIG. 7, the radio transmitting apparatus 60 is provided in a base station apparatus or a mobile station apparatus, and is for multiplexing and transmitting a signal (MCS signal) notifying information denoting modulation and coding schemes in packet transmission (hereinafter called MCS (Modulation and Coding Schemes) information) as a control channel, with packet data. In this embodiment, a case will be described where a signal is transmitted using a bandwidth of 100 MHz in a frequency band with its center frequency being 5 GHz. In the radio transmitting apparatus 60, a bandwidth of 1 MHz is used for the MCS signal, and a bandwidth of 99 MHz, which is not used for the transmission of the MCS signal, is used for the packet data of the bandwidth of 100 MHz.”)

For claim 14. Kenichi, Hwang and Van Nee disclose all the limitations of claim 12, however Kenichi doesn’t teach: wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length.
Van Nee from the same or similar fields of endeavor teaches: wherein the first cell of the at least two scanned cells has a first OFDM symbol length and a second cell of the at least two scanned cells has a second OFDM symbol length being half of the first OFDM symbol length. (Van Nee, column 2, line 52 to column 3, line 65, “The scaleable OFDM system can scale operating parameters and/or characteristics in various ways. For example, to dynamically scale the transmission rate, the scaleable OFDM system can dynamically adjust the symbol duration, coding rate, the number of bits per symbol per carrier and/or the number of carriers depending upon the required or desired operating parameters and/or characteristics… For example, to double the transmission rate of the scaleable OFDM system the following operating parameters and/or characteristics of the system can be dynamically scaled or adjusted:… The symbol duration. By halving the symbol duration, the delay spread tolerance is halved, signal bandwidth is doubled, but implementation complexity is only increased by a factor of 2 (due to the speed-up by a factor of two).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Van Nee into Kenichi and Hwang, since Kenichi suggests a technique for communicating information in systems, and Van Nee suggests the beneficial way of having such systems support variable symbol duration (such as halving the symbol duration to double transmission rate) to provide compatibility or desired performance (Van Nee, column 2, line 52 to column 3, line 65) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462